     Case 6:19-cv-00054-JRH-BWC Document 16 Filed 07/07/20 Page 1 of 6


                                                                                                          FILED
                                                                                               John E. Triplett, Acting Clerk
                                                                                                United States District Court
                         IN THE UNITED STATES DISTRICT COURT                                By casbell at 2:04 pm, Jul 07, 2020
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION


    DEANTWAN M. ALLEN, SR.,

                  Plaintiff,                                       CIVIL ACTION NO.: 6:19-cv-54

          v.

    OFFICER MCDANIEL,

                  Defendant.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court on Plaintiff’s failure to comply with the Court’s June

27, 2019, April 15, 2020, and June 5, 2020 Orders. Docs. 4, 9, 14. For the reasons that follow, I

RECOMMEND the Court DISMISS without prejudice Plaintiff’s Complaint, doc. 1, for

failure to follow this Court’s Orders, DIRECT the Clerk of Court to CLOSE this case and enter

the appropriate judgment of dismissal, and DENY Plaintiff leave to appeal in forma pauperis. 1




1
          A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotations marks omitted). A magistrate judge’s report and recommendation
provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec. Workers Local Union
349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has notice of a district court’s
intent to sua sponte grant summary judgment where a magistrate judge issues a report recommending the
sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc., 678 F. Supp. 2d 1280,
1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that claims would be sua
sponte dismissed). This Report and Recommendation constitutes fair notice to Plaintiff that his suit is due
to be dismissed. As indicated below, Plaintiff will have the opportunity to present his objections to this
finding, and the presiding district judge will review de novo properly submitted objections. See 28
U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-3562, 2012 WL
5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s report and recommendation
constituted adequate notice and petitioner’s opportunity to file objections provided a reasonable
opportunity to respond).
  Case 6:19-cv-00054-JRH-BWC Document 16 Filed 07/07/20 Page 2 of 6



                                         BACKGROUND

       Plaintiff submitted a 42 U.S.C. § 1983 Complaint in which he alleges Defendant

McDaniel violated his constitutional rights. Doc. 1. On June 27, 2019, the Court issued an

Order allowing Plaintiff to proceed in forma pauperis in this case. Doc. 4. In that Order, the

Court directed Plaintiff to immediately inform the Court in writing of any change of address and

warned him that failure to do so would result in the dismissal of his case. Id. at 3.

       The Court then conducted the requisite frivolity review of Plaintiff’s Complaint,

recommended certain of Plaintiff’s claims be dismissed, and directed service of the remaining

portions of Plaintiff’s Complaint. Docs. 8, 9. In its service Order, the Court again informed

Plaintiff of his obligation to keep the Court apprised of his current address and again warned him

that failure to do so may result in dismissal. Doc. 9 at 3. On May 7, 2020, the Court adopted the

Report and Recommendation and mailed a copy of this Order to Plaintiff at his most recent

address. Doc. 10. However, that Order was returned to the Court as undeliverable with the

notations: “Return to Sender, Refused, Unable to Forward.” Doc. 11.

       On June 5, 2020, the Court directed Plaintiff to show cause, within 14 days of the date of

the Order, why his Complaint should not be dismissed. Doc. 14. A copy of the Court’s June 5,

2020 Order was mailed to Plaintiff at his most recent address. However, that Order was also

returned to the Court as undeliverable with the notations: “Return to Sender, Not Deliverable as

Addressed, Unable to Forward.” Doc. 15. The deadline for Plaintiff to show cause and respond

to the Court’s Order has now passed.

                                           DISCUSSION

       The Court must now determine how to address Plaintiff’s failure to comply with this

Court’s Orders. For the reasons set forth below, I RECOMMEND the Court DISMISS without




                                                  2
     Case 6:19-cv-00054-JRH-BWC Document 16 Filed 07/07/20 Page 3 of 6



prejudice Plaintiff’s Complaint, DIRECT the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal, and DENY Plaintiff leave to appeal in forma pauperis.

I.      Dismissal for Failure to Follow This Court’s Orders

        A district court may dismiss claims sua sponte pursuant to either Federal Rule of Civil

Procedure 41(b) or the court’s inherent authority to manage its docket. Link v. Wabash R.R.

Co., 370 U.S. 626 (1962); Coleman v. St. Lucie Cty. Jail, 433 F. App’x 716, 718 (11th Cir.

2011) (citing Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)).

“A district court may sua sponte dismiss an action under [Rule] 41(b) for failing to comply with

a court order.” Muhammad v. Muhammad, 561 F. App’x 834, 836 (11th Cir. 2014); see also

Fed. R. Civ. P. 41(b); Forde v. Miami Fed. Dep’t of Corr., 578 F. App’x 877, 879 (11th Cir.

2014) (“The Federal Rules of Civil Procedure allow a district court to dismiss a plaintiff’s action

for failure to comply with the Rules or any court order.”); Coleman, 433 F. App’x at 718; Brown

v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (“The court may dismiss an

action sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court order.”

(citing Fed. R. Civ. P. 41(b))); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to

counsel of record, sua sponte . . . dismiss any action . . . with or without prejudice . . . [based on

w]illful disobedience or neglect of any order of the Court[.]”)

        A district court’s “power to dismiss an action is an inherent aspect of its authority to

enforce its orders and ensure prompt disposition of lawsuits.” Brown, 205 F. App’x at 802

(quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983)). Notably, “the court [is]

entitled to consider . . . the long pattern of conduct which amounted to . . . several failures by

plaintiffs to obey court rules and orders.” Jones v. Graham, 709 F.2d 1457, 1462 (11th Cir.

1983); Brown, 205 F. App’x at 802–03 (finding no error in dismissing without prejudice for




                                                   3
      Case 6:19-cv-00054-JRH-BWC Document 16 Filed 07/07/20 Page 4 of 6



failure to comply with a court order when plaintiff was warned that failure to comply with the

order would result in dismissal and was “given two opportunities to amend his complaint

according to the court's specific instructions” but “failed to do so”). Moreover, “[d]ismissal

pursuant to Rule 41(b) ‘upon disregard of an order, especially where the litigant has been

forewarned, generally is not an abuse of discretion.’” Brown, 205 F. App’x at 802 (quoting

Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)).

         While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. Harrison v. Miller, No. 1:08-cv-2096, 2009 WL 2044662,

at * 2 (N.D. Ga. Jul. 9, 2009) (dismissing without prejudice where pro se plaintiff failed to keep

the court informed of his current address); see also Gilbert v. Daniels, 725 F. App’x 789, 791–93

(11th Cir. 2018) (finding the district court did not abuse discretion in denying plaintiff’s motion

for post-judgment relief, where initial judgment was a result of plaintiff’s own failure to keep

court informed of his current address).

         Plaintiff failed to follow this Court’s Orders or to otherwise keep the Court apprised of

his current address, despite having been forewarned his failure to do so may result in dismissal.

Doc. 4 at 3; Doc. 9 at 3; Doc. 14. Thus, the Court should DISMISS without prejudice

Plaintiff’s Complaint, doc.1, for failure to follow this Court’s Orders and DIRECT the Clerk of

Court to CLOSE this case and enter the appropriate judgment of dismissal.

II.      Leave to Appeal in Forma Pauperis

         The Court should also deny Plaintiff leave to appeal in forma pauperis. Though Plaintiff

has not yet filed a notice of appeal, it would be appropriate to address that issue in the Court’s

order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not taken

in good faith “before or after the notice of appeal is filed”).




                                                   4
  Case 6:19-cv-00054-JRH-BWC Document 16 Filed 07/07/20 Page 5 of 6



       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Plaintiff’s failure to follow this Court’s Orders, there are

no non-frivolous issues to raise on appeal, and an appeal would not be taken in good faith. Thus,

the Court should DENY Plaintiff in forma pauperis status on appeal.

                                          CONCLUSION

       For the reasons set forth above, I RECOMMEND the Court DISMISS without

prejudice Plaintiff’s Complaint, doc. 1, for failure to follow this Court’s Orders, DIRECT the

Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal, and DENY

Plaintiff leave to appeal in forma pauperis.

       The Court directs any party seeking to object to this Report and Recommendation to file

specific written objections within 14 days of the date on which this Report and Recommendation

is entered. Any objections asserting that the Magistrate Judge failed to address any contention

raised in the Complaint must also be included. Failure to do so will bar any later challenge or




                                                  5
  Case 6:19-cv-00054-JRH-BWC Document 16 Filed 07/07/20 Page 6 of 6



review of the factual findings or legal conclusions of the Magistrate Judge. See 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action. It is not necessary for a party to repeat legal arguments in

objections. The parties are advised that failure to timely file objections will result in the waiver

of rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648 F. App’x 787,

790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x 542, 545 (11th Cir. 2015).

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon Plaintiff only at his last known

address and Defendant.

       SO ORDERED and REPORTED and RECOMMENDED, this 7th day of July, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  6
